Exhibit 10.18
December 17, 2008
Mrs. Phyllis A. Knight
5145 Old Mill Road
Rochester, MI 48306
     Re:      409A Revision to Employment Letter
Dear Phyllis:
     Champion is in the process of amending its employment, severance, change in
control and other nonqualified deferred compensation plans to comply with
Section 409A of the Internal Revenue Code. It has come to our attention that the
severance provision in Paragraph 10 of your October 17, 2002 employment letter
does not comply with Code Section 409A.
     The severance benefit itself can remain as currently written, but due to
your status as a highly compensated employee of a publicly traded company,
payment of the severance benefit must be delayed for six months, after which it
will be paid to you on the first day of the seventh month after your separation
from service (or death, if earlier). On the first day of the seventh month, any
withheld payments will be aggregated and paid to you in a lump sum, with the
remaining payments occurring on normal payment dates.
     Without conforming the benefit to the Code Section 409A payment delay, the
tax consequences are egregious. In addition to paying tax at the ordinary rate,
you would be subject to a 20% penalty tax and the IRS underpayment rate plus 1%,
on the amount of the benefit.
     If you are in agreement with the employment letter modification described
in the second paragraph herein, please sign and date the letter where indicated
below. Except as modified by this letter and the letter to you from A. A. Koch
dated August 14, 2003, the terms and conditions of your October 17, 2002
employment letter remain in full force and effect.

            Sincerely,
/s/ William C. Griffiths
William C. Griffiths
                       

     
ACCEPTED:
   
/s/  Phyllis A. Knight
   
 
Phyllis A. Knight
   

Dated:   December 17, 2008

